Citation Nr: 1638102	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15 30-911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and bronchitis, to include as due to exposure to asbestos and/or herbicides.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for asthma and bronchitis.

In this regard, while the RO denied service connection for asthma and bronchitis separately, the Board has recharacterized such issues as one to more broadly encompass all currently diagnosed respiratory disorders.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for a respiratory disorder, to include asthma and bronchitis, which he relates to asbestos and herbicide exposure while stationed aboard the USS Canisteo (AO-99).  He further reports progressive difficulty breathing since service.  See Statement (September 14, 2014).  Since 2001, Dr. Rastogi and Dr. Glassman have treated the Veteran's respiratory disorders, which include asthma, acute asthmatic bronchitis, upper respiratory infection/sinusitis, bronchitis, acute pharyngitis, sinusitis, and allergic rhinitis.  Furthermore, in an April 2013 statement, Dr. Glassman indicated that the Veteran had frequent exacerbations of asthma and airway hyper reactivity, with a pulmonary function tests revealing a mixed obstructive and restrictive defect.

During a March 2013 VA examination, the Veteran reported that he quit smoking 40 years earlier and has been employed in construction for 20 years after separation from service.  Following a chest x-ray and pulmonary function test, the VA examiner diagnosed asthma, and opined that it is less likely as not related to service.  The rationale was that asbestos exposure does not cause asthma and there is no evidence of asbestos-related lung disease or asbestos exposure.  However, the examiner did not address any of the other respiratory disorders noted by the Veteran's treating physicians.

In April 2013, the Veteran submitted medical literature regarding asbestos exposure.  At that time, Dr. Glassman, the private physician treating the Veteran's respiratory disorder, opined that his current asthma "may very well" be due to reported in-service exposure to Agent Orange.  The examiner noted that the Veteran "does not have any tobacco use at present or in the past."  

In August 2015, the Veteran reported that the March 2013 VA examiner failed to conduct a chest x-ray, as reported, and that the USS Canisteo was decommissioned due to unacceptable amounts of toxic substances.

First, the Board finds that remand is needed to address the Veteran's assertion that the USS Canisteo was decommissioned due to unacceptable amounts of toxic substances.  Following any necessary development, the AOJ is to render a formal finding regarding any toxic substances stored aboard the USS Canisteo and the nature of its decommission.

Second, the AOJ is to associate with the claims file the March 1, 2013, chest x-ray, which the VA examiner cited in his report.

Third, an additional VA medical opinion is needed to address the Veteran's report of progressive difficulty breathing since service, which the March 2013 examiner failed to address, as well as the medical literature submitted in April 2013.  The examiner is to address the fact that the Veteran's military occupational specialty, boatswain's mate (BM 0100), presented a minimal probability of asbestos exposure; however, he reports daily exposure:  asserting that the pipes above his top-bunk bed were wrapped in asbestos.  See Statement (September 14, 2014); VBA Manual M21-1, IV.ii.1.I.3.c (probability of exposure) and IV.ii.1.I.3.e (stating that exposure is conceded where there is at least a minimal probability of exposure).  Finally, the examiner should address the etiology of the Veteran's other diagnosed respiratory disorders.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any updated VA treatment as well as the March 1, 2013, chest X-ray cited in the VA examiner's report, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  The AOJ is to undertake any necessary development to address the Veteran's assertion that the USS Canisteo was decommissioned due to unacceptable amounts of toxic substances and render a formal finding of fact regarding its findings.

3.  Then, forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on this review, the examiner is to address each of the following:

(A)  The examiner should identify all respiratory disorders noted in the record, to include asthma, acute asthmatic bronchitis, upper respiratory infection/sinusitis, bronchitis, acute pharyngitis, sinusitis, and allergic rhinitis, and Dr. Glassman's report of frequent exacerbations of asthma and airway hyper reactivity, with a pulmonary function tests revealing a mixed obstructive and restrictive defect.

(B)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disorder is related to the Veteran's service, to include his acknowledged in-service asbestos exposure and/or, if verified by the AOJ, any toxic substances on the USS Canisteo.

The examiner is to address (i) the medical literature submitted in April 2013 as well as (ii) the Veteran's reports of progressive difficulty breathing since service, that the pipes above his top-bunk bed were wrapped in asbestos, and that he was exposed to hazardous material stored aboard the USS Canisteo.

The examiner's report must include a complete rationale for all opinions expressed.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




